DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 26-39, 30-31 and 35-36  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26-39, 30-31 and 35-36 depend from cancelled claims 5 and 14, respectively. There are no antecedent bases for claims 5 and 14. For the purpose of further examination, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22, 24-34, 37-38, and 40-41 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Green et al. (U.S. PGPub No. 2013/0197357), hereinafter referred to as Green.
Regarding claim 22, Green teaches a system, comprising:
one or more processors communicatively coupled with one or more displays; and a non-transitory computer-readable storage medium storing computer-executable instructions that when executed by the one or more processors cause the one or more processors (Green ¶0200: “a computer system comprising a computer processor and memory and in communication with the display”; Green ¶0316: “A computer-readable, non-transitory storage medium having one or more computer-executable modules”) to:
receiving first emplacement data associated with a first medical device (Green ¶0033: “system 100 comprises a first position sensing unit 110, a display unit 120, and second position sensing unit 140”; Both Green ¶0035 and ¶0030 of the specification disclose that the term “emplacement” may refer to, without limitation, position, orientation, the combination of position and orientation, or any other appropriate location information; Green ¶0039: “the first position 
receiving second emplacement data associated with a second medical device (Green ¶0033 & ¶0035 as discussed above; Green ¶0037: “Second surgical instrument 155 can be coupled to second position sensing unit 140 … Second position sensing unit 140 can be used to determine the emplacement of second surgical instrument 155”);
determining emplacement of a first virtual medical device with respect to a point-of-view location based at least in part on the first emplacement data (Green Fig. 2 & ¶0048-¶0049: “a virtual rendering 201 of an exemplary surgical instrument 245 being displayed on a screen 220 … The virtual surgical instrument 201 can be displayed in a virtual 3D space with the screen 220 acting as a window into the virtual 3D space, which can also be referred to as the perspective view”);
determining emplacement of an image region with respect to a point-of-view location based at least in part on the second emplacement data (Green Fig. 5: see 504 and 505; Green ¶0067-¶0068: “an ablation needle 545 and an ultrasound probe 555 … Data associated with each of the devices 545 and 555 are displayed on the display 520 … the devices 545 and 555 can be displayed in a virtual 3D space with the screen 520 acting as a window into the virtual 3D space and providing a perspective view”);
determining an intersection based at least in part on the first emplacement data and the second emplacement data (Green Fig. 5 & ¶0068: “the system 100 can determine an image plane based on the emplacement information of the ultrasound probe 555. Further, the ultrasound image 504 can be displayed on the image plane with respect to a virtual ablation needle 502 on a display 520 in a manner that estimates the relative emplacement or poses of an ultrasound probe 555 and ablation needle 545”); and
causing one or more displays to concurrently display:
Green Figs. 2, 5, ¶0048-¶0049, & ¶0067-¶0068 as discussed above),
a perspective view of at least a portion of the image region (Green Figs. 2, 5, ¶0048-¶0049, & ¶0067-¶0068 as discussed above), and
an intersection indicator based at least in part on the determined intersection (Green Fig. 5 & ¶0069: “the display 520 includes an intersection indicator 510 that indicates where the virtual ablation medical device 502 intersects the ultrasound image 504”) and at least one of:
an orientation angle of the first virtual medical device with respect to the image region or a variance parameter of a device tracker associated with the first medical device (Note that only one of the alternative limitations is required by the claim language. Green ¶0058: “The ablation volume can be based on numerous parameters such as the medical device make and model, power and duration settings of the microwave or radio frequency generator, measured or estimated temperature and impedance of the target tissue”; Green ¶0077: “the image guidance system can indicate spatial relationships with graphical indicators … provide an indication of the relative angle of the medical device and the image plane”; Green ¶0260: “calculating a plurality of viewing angles in the virtual 3D space of a plurality of virtual needles corresponding to the plurality of needles based at least on the emplacement information of the plurality of needles with respect to the perspective view”).

Regarding claim 24, Green teaches the system of claim 22, wherein to determine the intersection, the computer-executable instructions cause the one or more processors to determine an intersection between an axis associated with the first medical device and a plane associated with the second medical device (Green ¶0067-¶0068 & ¶0077 as discussed above. Further see Green Figs. 5-6).

claim 25, Green teaches the system of claim 22, wherein to determine the intersection, the computer-executable instructions cause the one or more processors to further determine the intersection is outside of the image region (Green ¶0081: “if the intersection point of a medical device 702 is outside of the area of the ultrasound slice 704, the image guidance system can draw geometry, such as a line (or rectangle) in the image plane to indicate the relative positions of the medical device(s) and ultrasound image”).

Regarding claim 26, Green teaches the system of claim 5, wherein at least a portion of the image region is displayed differently based at least in part on the determination that the intersection is outside the image region (Green ¶0081 discussed above).

Regarding claim 27, Green teaches the system of claim 5, wherein the computer-executable instructions further cause the one or more processors to cause the one or more displays to display a connecting line between the image region and the intersection indicator based at least in part on the determination that the intersection is outside the image region (Green ¶0081 discussed above).

Regarding claim 28, Green teaches the system of claim 5, wherein the computer-executable instructions further cause the one or more processors to cause the one or more displays to display an arrow indicating a direction of a virtual medical device and/or the intersection indicator (Note that only one of the alternative limitations is required by the claim language. Green ¶0086: “Location indicator 1080 can represent the place on image 1056 currently pointed to by medical device 85. Location indicator 1080 can be any appropriate indicator such as an 'X,' an arrow, a differently-colored area, etc.”).

Regarding claim 29, Green teaches the system of claim 22, to determine the intersection, the computer-executable instructions cause the one or more processors to Green ¶0075: “an indication of the distance between the medical device’s tip and the point in the plane of the ultrasound image that is closest to the medical device tip … and/or the intersection point, box, outline, etc. between the medical device’s axis and the ultrasound image plane”; Green ¶0094: “a foundational plane is a plane that is perpendicular to a trajectory of the foundational medical device and intersects at least one point of the foundational medical device and/or intersects at least one point in the trajectory of the foundational medical device”; Green ¶0155: “the system 100 determines one or more foundational plane intersections and displays one or more foundational plane intersection indicators”).

Regarding claim 30, Green teaches the system of claim 5, wherein the at least a portion of the image region comprises an image area (Green Figs. 5 & 7).

Regarding claim 31, Green teaches the system of claim 5, wherein the at least a portion of the image region comprises a plurality of planes of the image region (Green ¶0075: “an indication of the distance between the medical device’s tip and the point in the plane of the ultrasound image that is closest to the medical device tip … and/or the intersection point, box, outline, etc. between the medical device’s axis and the ultrasound image plane”; Green ¶0094: “a foundational plane is a plane that is perpendicular to a trajectory of the foundational medical device and intersects at least one point of the foundational medical device and/or intersects at least one point in the trajectory of the foundational medical device”; Green ¶0155: “the system 100 determines one or more foundational plane intersections and displays one or more foundational plane intersection indicators”).

claim 32, Green teaches the system of claim 22, to determine the intersection, the computer-executable instructions cause the one or more processors to determine an intersection between an axis associated with the first medical device and a second virtual medical device associated with the second medical device (Green Figs. 11-12).

Regarding claim 33, Green teaches the system of claim 32, wherein at least a portion of the intersection indicator is displayed on the second virtual medical device (Green ¶0103: “the system can display one or more parameters associated with the selected medical device, such as … intersection indicators”; Green Fig. 12 & ¶0107: “the 2D image display area 1202 includes trajectory indicators 1218, 1222 and an image plane intersection indicator 1226 overlaid onto an ultrasound image”).

Regarding claim 34, Green teaches the system of claim 22, wherein the intersection is a first intersection, and wherein the computer-executable instructions further cause the one or more processors to determine a second intersection based at least in part on the first emplacement data and third emplacement data associated with a display object, wherein the intersection indicator is displayed based at least in part on the first intersection and the second intersection (Green Fig. 12: see 1224, 1226, and 1232, as described in Green ¶0109).

Regarding claim 37, Green teaches the system of claim 22, wherein at least a portion of the intersection indicator is parallel to a side of the image region (Green Fig. 6 & ¶0079: “The lines can represent the spatial relationship with three-dimensional rectangular (or any shape) medical device projection bars, lines (dashed or solid), etc. … the projection bars can be drawn perpendicular to the image, and in such a way that their small edges are aligned with (or parallel to) either the vertical (FIG. 6) or the horizontal margins of the ultrasound slice”; also see Green ¶0113: “the foundational plane indicators 1228, 1230 can also indicate how the medical devices are to be placed so they are parallel to each other”).

Regarding claim 38, Green teaches the system of claim 22, wherein a first portion of the intersection indicator is parallel to a first side of the image region and a second portion of the intersection indicator is parallel to a second side of the image region (Green Fig. 6 & ¶0079 as discussed above).

Regarding claim 40, Green teaches the system of claim 22, wherein the image region is shaped differently from a medical image mapped to the image region, and wherein portions of the image region do not include the medical image are displayed differently than portion of the image region that include the medical image (Green ¶0086: “Location indicator 1080 can represent the place on image 1056 currently pointed to by medical device 85. Location indicator 1080 can be any appropriate indicator such as an 'X,' an arrow, a differently-colored area, etc.” – the portion indicated by the location indicator is displayed differently than the rest of the image portions).

Regarding claim 41, Green teaches a computer-readable, non-transitory storage medium storing computer-executable instructions that when executed by one or more processors cause the one or more processors to perform the processes described in claim 22 (Green ¶0200 & ¶0316 discussed above). Therefore, claim 41 is rejected using the same rationale as applied to claim 22 discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (U.S. PGPub No. 2013/0197357), in view of Mielekamp (U.S. PGPub No. 2012/0237105), hereinafter referred to as Green and Mielekamp, respectively.
Regarding claim 39, Green teaches the system of claim 22, but does not appear to explicitly teach that the intersection indicator comprises two parallel lines and round ends
Pertaining to the same field of endeavor, Mielekamp teaches that the intersection indicator comprises two parallel lines and round ends (Mielekamp ¶0018: “explicit expressions for an axis ratio and orientation of an ellipse, produced by an intersection of a triaxial ellipsoid and a plane which are both arbitrarily oriented is derived”; Mielekamp ¶0024: “instead of analytically calculating intersecting areas of a viewing plane with an ellipsoid ablation volume, which may be a difficult task if arbitrarily oriented viewing planes and ablation volume orientations are to be visualized, a graphical approach is used in which the planned ablation volume is visualized within the physiological 3D image using graphics visualization tools”; further see Mielekamp Figs. 2-5: note that the intersection of the ablation volume and the viewing plane are indicated by parallel lines and round ends, e.g., ellipsoids).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 22-41 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-15 and 17-20 of U.S. Patent No. 8,670,816 and claim(s) 1, 4, and 7-10 of U.S. Patent No. 8,670,816. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to virtual rendering of a plurality of medical devices and determining intersection between the medical devices. See below chart for claim mapping.
S/N: 17/071,256 (Instant App.)
U.S. Patent No. 10,188,467
U.S. Patent No. 8,670,816
Claims 22 + 23 + 30 & 41
Claim 1, 2, 17
Claim 1
Claim 24
Claim 4
Claims 1 and 4
Claims 25 + 31
Claim 6
-
Claim 26
Claim 4
-
Claims 27 + 28
Claim 5
-
Claim 29
Claim 3
-
Claim 32
Claim 7
-
Claim 33
Claim 8

Claim 34
Claims 9, 18
Claims 1, 7, and 8
Claim 35
Claims 10, 19
-

Claims 11, 20
-
Claim 37
Claim 12
Claims 1, 7, and 8
Claim 38
Claim 13
Claims 1, 9, and 10
Claim 39
Claim 14
Claims 1 and 4
Claim 40
Claim 15
-


Allowable Subject Matter
Claim(s) 23, 35, and 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the Double Patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 23, the closest prior art teaches that it was known at the time the application was filed to use a surgical guidance intersection display according to claims 22 and 41. However, the prior art of record, alone or in combination, does not appear to teach or suggest that a size of the intersection indicator increases in proportion to an increased difference between the determined orientation angle and a threshold angle.

Regarding claims 35-36, the closest prior art teaches that it was known at the time the application was filed to use a surgical guidance intersection display according to claim 34. 
However, the prior art does not appear to teach or suggest determining an obstructed portion of the intersection indicator based at least in part on the second intersection, wherein the obstructed portion of the intersection indicator is not displayed or is displayed differently from an unobstructed portion of the intersection indicator; and
determining an obstructed portion of the image region based at least in part on the second intersection, wherein the obstructed portion of the image region is displayed differently from an unobstructed portion of the image region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667